El 10 de febrero de 1993 emitimos una resolución me-diante la cual concedimos al Ledo. José E. Bonilla Martí-nez el término de veinte (20) días para mostrar causa por la cual no debía ser suspendido de la práctica de la profe-sión de abogado por la falta de pago de la cuota anual del Colegio de Abogados de Puerto Rico. Se le apercibió que el incumplimiento con la resolución conllevaría la suspensión automática del ejercicio de la abogacía y podría dar lugar a sanciones disciplinarias adicionales.
Así las cosas, se trajo a la atención del Tribunal una orden emitida por el Tribunal de Distrito Federal para el Distrito de Puerto Rico en el caso In the Matter of: José E. *1039Bonilla Martínez, Mise. No. 92-0053, mediante la cual se suspendía a dicho abogado de la práctica de la profesión de abogado en la Corte de Distrito Federal. En dicha orden se expresa que el licenciado Bonilla Martínez fue sentenciado el 10 de marzo de 1992 a cumplir doscientos sesenta y cua-tro (264) meses de cárcel por haber violado la see. 846 del Título 21 del Código de Estados Unidos (conspiración y po-sesión con intención de distribuir una sustancia controla-da), y que el 13 de agosto de 1992 fue sentenciado a cum-plir ochenta y siete (87) meses de cárcel por violación a las secs. 841(a)(1) y 846 del Título 21 del Código de Estados Unidos (conspiración y posesión con intención de distribuir una sustancia controlada), a ser cumplidos de forma con-currente con la previamente impuesta. Concedimos un tér-mino al Procurador General para que nos remitiera unas copias certificadas de dichas sentencias (Criminal Case No. 90-370(cc) y Criminal Case No. 90-314(cc)).
El Procurador General nos ha sometido las copias certi-ficadas y nos solicita que, a tenor con lo dispuesto en la See. 9 del Código Político, Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735), separemos al Ledo. José E. Bonilla Mar-tínez del ejercicio de la profesión legal.
La conducta en que ha incurrido el licenciado Bonilla Martínez al violar las secs 841(a)(1) y 846 del Título 21 Código de Estados Unidos, supra, implica depravación moral. La ley reguladora del ejercico de la profesión de abogado dispone que la persona convicta por un delito que implique depravación moral cesará “de ser abogado o de ser competente para la práctica de su profesión [y a] la presentación de una copia certificada de la sentencia” este Tribunal ordenará se borre su nombre del Registro de Abogados de este Tribunal. 4 L.P.R.A. see. 735. Véanse: In re Boscio Monitor, 116 D.P.R. 692 (1985); In re Núñez López, 115 D.P.R. 702 (1984).
En virtud de lo antes expuesto, en conformidad con la See. 9 de la Ley de 11 de marzo de 1909, supra, procede que *1040se dicte sentencia separando permanentemente al Ledo. José E. Bonilla Martínez del ejercicio de la profesión de abogado.